  Case 7:16-cv-00108-O Document 176 Filed 10/15/19                Page 1 of 1 PageID 4760


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 FRANCISCAN ALLIANCE, INC., et al.,             §
                                                §
        Plaintiffs,                             §
                                                §
 v.                                             §    Civil Action No. 7:16-cv-00108-O
                                                §
 ALEX M. AZAR II, Secretary of the              §
 United States Department of Health and         §
 Human Services; and UNITED STATES              §
 DEPARTMENT OF HEALTH AND                       §
 HUMAN SERVICES,                                §
                                                §
        Defendants.                             §


                                     FINAL JUDGMENT

       The Court issued its Order granting Putative Intervenors’ Motion to Intervene and partially

granting Plaintiffs’ Motions for Summary Judgment (ECF No. 175). It is therefore ORDERED,

ADJUDGED, and DECREED that Putative Intervenors’ Motion to Intervene (ECF No. 129)

should be and is hereby GRANTED. It is further ORDERED that Plaintiffs’ Motions for

Summary Judgment (ECF Nos. 132, 135) are hereby GRANTED in part.

       The Court SEVERS Plaintiffs’ APA and RFRA claims from their Title VII, Spending

Clause, First Amendment, Tenth Amendment, and Eleventh Amendment claims. The Court

ADOPTS the reasoning from its December 31, 2016 Order granting Plaintiffs’ request for a

preliminary injunction (ECF No. 62) and now HOLDS that Nondiscrimination in Health Programs

& Activities (“the Rule”), 81 Fed. Reg. 31376 (May 18, 2016), codified at 45 C.F.R. § 92, violates

the APA and RFRA and enters this Final Judgment on those claims. Accordingly, the Court

VACATES and REMANDS the Rule for further consideration.

       SO ORDERED on this 15th day of October, 2019.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
